UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MIRLIN T., )
)
Plaintiff, )
)
V. ) Civil Case No.

) 1:20-cv-960 (RJL-GMH)
KILOLO KIJAKAZI, Acting )
Commissioner of Social Security, )
)
Defendant. )

MEMORANDUM OPINION
(August 4, 2022) [Dkts. ##9, 10]

On August 24, 2021, Magistrate Judge G. Michael Harvey’s [15] Report and
Recommendation was entered. The parties then had 14 days to file objections to the
recommendations made by the Magistrate Judge. Local Civil Rule 72.3(b). No
objections have been filed as of this date. Upon careful consideration of the record in
this case and of Magistrate Judge Harvey’s [15] Report and Recommendation, the Court
ADOPTS and ACCEPTS the Report and Recommendation in full.

Accordingly, the Court shall GRANT IN PART plaintiffs [9] Motion for
Judgment of Reversal to the extent that it seeks remand to the Social Security
Administration for further administrative proceedings and DENY IN PART plaintiff's
motion to the extent that it seeks reversal. The Court shall DENY defendant’s
[10] Motion for Judgment of Affirmance. The Court further REMANDS this action to

the Commissioner for further proceedings consistent with this opinion and the adopted
Report and Recommendation of Magistrate Judge Harvey.

An appropriate Order accompanies this Memorandum Opinion.

  

RICHARD J. (EQN
United States District Judge